DETAILED ACTION
This Office Action is in response to Application filed on 15 August 2019.
Claims 1-11 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al., U.S. Patent App. Pub. 2010/0083053, hereinafter referred to as .

Referring to claim 1, Narayanan discloses a method and system for generating an orthogonal array for testing (See Narayanan, paragraph 0013). - A design and test method of a test plan, which is performed on a product by a test system, the design and test method of the test plan comprising steps of :
Narayanan discloses input from user that is used for parameters for testing (See Narayanan, paragraph 0016).  Narayanan discloses input being a factor and level or component and state (See Narayanan, paragraph 0014 and 0016). - (a) accessing a plurality of input parameters received by the test system, wherein each of the plurality of input parameters, comprises at least one numerical level or at least one type and comprises a corresponding parameter level according to the number of the numerical level or the number of the type thereof, respectively;
Narayanan discloses generating an orthogonal array (OA) (See Narayanan, paragraph 0013 and 0017). Narayanan discloses the OA includes combinations of multiple factors and multiple levels (See Narayanan, paragraph 0022-0023). - (b) selecting a standard orthogonal array according to the number of the plurality of input parameters, the number of the numerical level or the type of each of the input parameters,  
Narayanan discloses the created OA has levels replaced with valid levels, duplicate rows of test cases are removed, dummy levels and factors are replaced with actual level and factors, and finally re-ordering the columns, thus the OA is edited (See 
Narayanan discloses the execution of the test cases (See Narayanan, paragraph 0065). - (c) creating a corresponding execution program according to each of the test case of the test plan and executing each of the execution program, so that the test case of the test plan corresponding to the execution program is performed on the product, wherein the test case including the input parameter, the numerical level or the type of each of the input parameters is performed on the product.
Narayanan does not disclose a plurality of output parameters outputted by the test system and a plurality of system parameters associated with characteristic of the test system, and the number of the numerical level or the type of each of the output parameters and the number of the numerical level or the type of each of the system parameters, and so as to obtain and collect an operation data and a state report of the product; and (d) creating a test result according to the operation data and the state report, and allowing the test result to be visible so as to obtain a test analysis and a default analysis of the product.

	Kalyanasundram discloses a system and method for a testing framework (See Kalyanasundram, paragraph 0004).  Kalyanasundram discloses including orthogonal array testing (See Kalyanasundram, paragraph 0035).  Kalyanasundram discloses test objects are data input, data output, and associated technology (See Kalyanasundram, paragraph 0063).  Kalyanasundram also discloses test result analysis and test reporting (See Kalyanasundram, paragraph 0037).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the method of testing with orthogonal arrays of Narayanan, with the testing with input, output and associated technology data and test reporting of Kalyanasundram.  This would have been obvious to do because provides enhanced portability of the tests (See Kalyanasundram, paragraph 0039).

Referring to claim 6, Narayanan and Kalyanasundram disclose all the limitations (See rejection of claim 1) including Narayana discloses that a column is generated each factor (See Narayanan, paragraph 0023). -  The design and test method of the test plan according to claim 1, wherein the conversion orthogonal array comprises a plurality of columns, and in the step (b), each of the plurality of input parameters, the plurality of output parameters and the plurality of system parameters is assigned to the corresponding column of the conversion orthogonal array.

Referring to claim 7, Narayanan and Kalyanasundram disclose all the limitations (See rejection of claim 1) including Narayana discloses a row represents a test case (See Narayanan, paragraph 0035). - The design and test method of the test plan according to claim 1, wherein the conversion orthogonal array comprises a plurality of rows, and in the step (b), each of the rows of the conversion orthogonal array construct the corresponding test case of the test plan.

Allowable Subject Matter
Claims 2-5 are 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2006/0010426 to Lewis et al.
- Generating optimized test cases including using orthogonal arrays
U.S. Patent App. Pub. 2008/0240369 to Allen et al.
- Generating reliability tests based on orthogonal arrays
U.S. Patent App. Pub. 2009/0077538 to Keyes
- Testing software using orthogonal arrays

- Generating optimized test suites including using orthogonal arrays

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        November 5, 2021